21 F.3d 426NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ronald C. UPSHUR, Plaintiff Appellant,v.WEST FARM HOME OWNERS ASSOCIATION, INCORPORATED;  ChambersEnterprises, Incorporated;  Roger Real Estate;Darlene Brown;  Lonnie Harrison;  SamIbrahim, Defendants Appellees,andU.S. HOME CORPORATION, Defendant.
No. 94-1069.
United States Court of Appeals, Fourth Circuit.
Submitted March 17, 1994.Decided April 4, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Edward S. Northrop, Senior District Judge.  (CA-91-1852-DKC)
Ronald C. Upshur, appellant pro se.
Richard E. Schimel, Budow & Noble, P.C., Bethesda, MD;  David Lee Bortz, Baltimore, MD, for appellees.
D.Md.
DISMISSED.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from a district court order denying his request that the district judge recuse himself, and denying his request for reconsideration of the court's earlier decision denying his motion for appointment of another attorney.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED